Name: Commission Regulation (EEC) No 1797/87 of 29 June 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 87 Official Journal of the European Communities No L 171 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1797 / 87 of 29 June 1987 on the supply of various lots of butteroil as food aid Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ), as last amended by Regulation (EEC) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid policy and food-aid management (*), and in particular Article 13 thereof, Having regard to Council Regulation (EEC ) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 773 / 87 ( 4 ), and in particular Article 6 ( 7 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 578 tonnes of butteroil to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 ^une 1987 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 370 , 30 . 12 . 1986 , p. 1 . ( 2 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( «) OJ No L 78 , 20 . 3 . 1987 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . No L 171 / 2 Official Journal of the European Communities 30 . 6 . 87 ANNEX Notice of invitation to tender (') Description of the lot A B 1987  Action No 428 / 87 und 429 / 87 Council Regulation (EEC ) No 1420 / 87 Commission Decision of 10 March 1987 ( 87 / 203 /EEC ) UNRWA Lebanon cif Beirut 255 tonnes Syria cif Lattakia /Tartous 240 tonnes 8 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( J ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging To be manufactured from intervention butter German 7 'ACTION No 428 / 87 / 'ACTION No 429 / 87 / UNRWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT / LATTAKIA /TARTOUS / EXPIRY DATE : 31 . 8 . 90' Before 31 August 1987 27 July 1987 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Before 15 September 1987 10 August 1987 ( 4 K 5 )( 6 )( 7 )15 . Miscellaneous 30 . 6 . 87 Official Journal of the European Communities No L 171 / 3 Description of the lot C D 1987  Action No 430 / 87  431 / 87 Council Regulation (EEC ) No 1420 / 87 Commission Decision of 10 March 1987 ( 87 / 203 /EEC ) UNRWA Jordan cif Aqaba 338 tonnes Israel cif Ashdod 667 tonnes 8 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( J ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging To be manufactured from intervention butter German ( 7 ) 'ACTION No 430 / 87 / 'ACTION No 431 / 87 / UNRWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / ASHDOD / 12 . Shipment period EXPIRY DATE : 31 . 8 . 90' Before 31 August 1987 27 July 198713 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Before 15 September 1987 10 August 1987 15 . Miscellaneous 4 5 6 7 No L 171 / 4 Official Journal of the European Communities 30 . 6 . 87 Description of the lot E 1 . Programme : 1987  Action No 424 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient PAM 3 . Country of destination Bolivia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 78 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'ACCIÃ N N ° 424 / 87 / BOLIVIA 0257800 / ACEITE DE MANTEQUILLA / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ARICA TRANSIT BOLIVIA' 12 . Shipment period Before 5 September 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 (") ( s ) ( 6 ) (') ( l0 ) No L 171 / 530 . 6 . 87 Official Journal of the European Communities Notes : 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 103 of 16 April 1987 , page 4 . ( 3 ) As soon as the successful tenderer has been informed of the award of the contract , he shall contact the beneficiary or his representative without delay , in order to determine the necessary consignment documents , as well as the details of period , rate and other circumstances concerning shipment . ( 4 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 6 ) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery . ( 7 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof . ( 8 ) Ashdod Port : Beirut Port : Lattakia / Tartous Port : Aqaba Port : UNRWA Field Supply and Transport Offices , West Bank , PO Box 19149 Jerusalem , Israel ; UNRWA Field Supply and Transport Offices , Lebanon , PO Box 947 Beirut , Lebanon ; UNRWA Field Supply and Transport Offices , S.A.R. , PO Box 4313 Damascus , S.A.R. ; UNRWA Field Supply and Transport Offices , Jordan , PO Box 484 Amman , Jordan . ( 9 ) The successful tenderer shall transmit a certificate of origin to the beneficiaries at the time of delivery . ( 10 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel , and that the area of production of raw milk had not registered foot-and-mouth disease .